               Case 3:20-cr-00195-X Document 1 Filed 03/30/20                            Page 1 of 6 PageID 1

 AO 91 (Rev 11/l l) Criminal Complaint



                                        UNITED STATES DISTRICT COURT                                       FILED
                                                                for the
                                                     Northern District of Texas                      March 30, 2020
                                                                                                 KAREN MITCHELL
                   United States of America                        )                         CLERK, U.S. DISTRICT COURT
                              V.                                   )
                                                                   )         Case No. 3:20-mj-302-BN
                          Tania Delarosa
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                            Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    March 27, 2020              in the county of               Dallas            in the
       Northern           District of    ---------
                                            Texas  , the defendant(s) violated:

             Code Section                                                    Offense Description
18 U.S.C. § 2113(a)                             The defendant did knowingly and intentionally attempt to take, by force and
(Attempted Bank Robbery)                        violence, and by means of intimidation, from the person and presence of
                                                another, namely, an employee of the Bank of America, located at 9226 E R L
                                                Thornton Freeway, Dallas, Texas, United States currency belonging to and in
                                                the care, custody, control, management and possession of Bank of America,
                                                a bank, the deposits of which were then insured by the Federal Deposit
                                                Insurance Corporation.


          This criminal complaint is based on these facts:
See attached affidavit of FBI Task Force Officer Stephen Prince.




          iiJ Continued on the attached sheet.

                                                                                             Complainant's signature

                                                                                STEPHEN PRINCE, FBI Task Force Officer
                                                                                              Printed name and title

     nt sworn a       i           confinned before me via reliable el�tro                     n t      d R. Crim. p 4.1.
::,:               :,:: ::,:::                                              � �:
               M                 0
                                                                                                Judge's signature

City and state:             Dallas, Texas                                    DAVID L. HORAN, U.S Magistrate Judge
                                                                                              Printed name and title
     Case 3:20-cr-00195-X Document 1 Filed 03/30/20           Page 2 of 6 PageID 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                             NO.
TANIA DELAROSA
                    AFFIDAVIT IN SUPPORT OF COMPLAINT
                   AND APPLICATION FOR ARREST WARRANT

       I, Stephen Prince, being first duly sworn, hereby depose and state as follows:

                                      INTRODUCTION

       1.      I am a “federal law enforcement officer” within the meaning of Federal

Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing

the criminal laws of the United States. I am a Task Force Office with the Federal Bureau

of Investigation (FBI). I am currently assigned to the FBI Violent Crimes Task Force in

Dallas, Texas, and have been since approximately March 2018. Prior to that time, I was

assigned to the Dallas Police Robbery Unit. I have been in the Robbery Unit for four

years. During my time as a Task Force Officer, I have assisted with numerous

investigations and used various investigative techniques, including electronic and

physical surveillance, interviews of witnesses and defendants, the use of pen registers and

trap and trace devices, the execution of search warrants, and the use of confidential

informants. As part of my duties, I have participated in investigations involving

violations of 18 U.S.C. § 2113(a), that is, Bank Robbery.

       2.      The facts in this affidavit come from my own personal observations and

information provided to me by other law enforcement personnel and witnesses. I have

Affidavit in Support of Complaint
And Application for Arrest Warrant—Page 1
     Case 3:20-cr-00195-X Document 1 Filed 03/30/20             Page 3 of 6 PageID 3



not included each and every fact known to me concerning this investigation. This

affidavit is intended to show only that there is sufficient probable cause for the arrest of

Tania Delarosa for Attempted Bank Robbery in violation of 18 U.S.C. § 2113(a).

                                    PROBABLE CAUSE

       3.      The FBI, in conjunction with the Dallas Police Department, has been

investigating bank robberies in the Dallas Division of the Northern District of Texas.

This investigation concerns a violation of 18 U.S.C. § 2113(a) (Attempted Bank

Robbery).

       4.      At approximately 3:05 p.m. on March 27, 2020, Dallas police officers

responded to an attempted robbery at the Bank of America located at 9226 E R L

Thornton Freeway, Dallas, Texas, a location within the Dallas Division of the Northern

District of Texas. Deposits at the above-referenced Bank of America are insured by the

Federal Deposit Insurance Corporation.

       5.      During the subsequent investigation, officers learned that the subject had

entered the bank and presented a note to bank teller stating that the subject had a gun and

demanding money. The note also contained a threat that the subject would go to the

teller’s house and kill her family. The teller immediately notified the bank manager and

additional employees, who in turn called 911. The subject then fled the location on foot

without any money.

       6.      The subject was described to 911 as a Hispanic female wearing sunglasses,

a green hoodie jacket, and blue jeans. Officers arrived at the offense location, confirmed

the subject description, and learned that the subject had left the location approximately

Affidavit in Support of Complaint
And Application for Arrest Warrant—Page 2
     Case 3:20-cr-00195-X Document 1 Filed 03/30/20              Page 4 of 6 PageID 4



five minutes prior to the officers’ arrival. Officers were told that, as the subject fled the

building on foot, she took off the green jacket she was wearing, revealing a striped shirt

underneath. The subject continued southbound, then eastbound on foot from the offense

location. Officers broadcast this information on the police radio.

       7.      Officers at the offense location took custody of the robbery note that the

subject left at the offense location. They were also provided with a still shot of the

subject (pictured below) taken from bank surveillance footage of the offense:




       8.      Officers who were canvassing the surrounding area immediately after the

offense observed a Hispanic female who appeared to match the subject description

getting onto a DART bus around the Walmart located near the Bank of America. Officers

stopped the DART bus at 3300 N. Buckner Boulevard, Dallas, Texas, detained the

female, and identified her as Tania Delarosa. Officers from the bank traveled to 3300 N.

Buckner Boulevard and identified Delarosa as the same person in the still shot from the

surveillance footage. Subject Delarosa was arrested. Delarosa was wearing the same

striped shirt that was visible in the still shot. The green jacket and sunglasses worn



Affidavit in Support of Complaint
And Application for Arrest Warrant—Page 3
       Case 3:20-cr-00195-X Document 1 Filed 03/30/20         Page 5 of 6 PageID 5



during the offense (pictured below) were recovered in the bag that Delarosa still had with

her.




        9.     Delarosa was transported to Dallas Police Headquarters where she was

placed in an interview room. During an audio/video recorded interview, Delarosa was

read her Miranda warnings and then voluntarily waived her rights and agreed to speak

about what she had done. Delarosa confirmed that she wrote the demand note for the

robbery prior to entering the Bank of America, and that she presented it to the bank teller.

Delarosa admitted that she intended to rob the Bank of America.

                                       CONCLUSION

        10.    Based on the foregoing, there is probable cause to conclude that Tania

Delarosa committed the crime of Attempted Bank Robbery in violation of 18 U.S.C.

§ 2113(a).




Affidavit in Support of Complaint
And Application for Arrest Warrant—Page 4
Case 3:20-cr-00195-X Document 1 Filed 03/30/20   Page 6 of 6 PageID 6
